             Case 1:19-cv-02973-SCJ Document 116 Filed 12/06/19 Page 1 of 2
                   Case: 19-14726 Date Filed: 12/06/2019 Page: 1 of 2


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                    For rules and forms visit
Clerk of Court                                                                    www.ca11.uscourts.gov


                                      December 06, 2019

Clerk - Northern District of Georgia
Richard B. Russell Bldg & US Courthouse
2211 UNITED STATES COURTHOUSE
75 TED TURNER DR SW
STE 2211
ATLANTA, GA 30303-3309

Appeal Number: 19-14726-DD
Case Style: SisterSong Women of Color Repr, et al v. Sherry Boston
District Court Docket No: 1:19-cv-02973-SCJ

The enclosed copy of the Clerk's Entry of Dismissal pursuant to appellant's motion to dismiss is
issued as the mandate of this court. See 11th Cir. R. 42-1(a).

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Bradly Wallace Holland, DD
Phone #: 404-335-6181

Enclosure(s)




                                                          DIS-3 Letter and Entry of Dismissal Vol
         Case 1:19-cv-02973-SCJ Document 116 Filed 12/06/19 Page 2 of 2
               Case: 19-14726 Date Filed: 12/06/2019 Page: 2 of 2


                     IN THE UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT

                                       ______________

                                       No. 19-14726-DD
                                       ______________

SISTERSONG WOMEN OF COLOR REPRODUCTIVE JUSTICE COLLECTIVE,
on behalf of itself and its members,
FEMINIST WOMEN'S HEALTH CENTER,
PLANNED PARENTHOOD SOUTHEAST, INC.,
ATLANTA COMPREHENSIVE WELLNESS CLINIC,
ATLANTA WOMEN'S MEDICAL CENTER, et al.,

                                                Plaintiffs - Appellees,

versus

GOVERNOR, STATE OF GEORGIA, et al.,

                                                Defendants,

SHERRY BOSTON,
District Attorney for DeKalb County,
in her official capacity,
                                           Defendant - Appellant.
                     __________________________________________


                        Appeal from the United States District Court
                            for the Northern District of Georgia
                     __________________________________________

ENTRY OF DISMISSAL: Pursuant to Appellant Sherry Boston's motion for voluntary
dismissal, FRAP Rule 42 and 11th Cir. R. 42-1(a), the above referenced appeal was duly
entered dismissed on this date, effective December 06, 2019.

                                     DAVID J. SMITH
                          Clerk of Court of the United States Court
                             of Appeals for the Eleventh Circuit

                       by: Bradly Wallace Holland, DD, Deputy Clerk

                                                         FOR THE COURT - BY DIRECTION
